              Case 2:19-cv-01114-BJR Document 105 Filed 10/23/20 Page 1 of 4




 1

 2

 3
                            UNITED STATES DISTRICT COURT FOR THE
 4                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5
                                         )
 6
     SETONDJI NAHUM,                     )
 7                                       )                CASE NO. 2:19-cv-1114-BJR
                       Plaintiff,        )
 8                                       )                ORDER DENYING PLAINTIFF’S
                 v.                      )                MOTION TO COMPEL RESPONSE TO
 9                                       )                SUBPOENA ISSUED BY THE PLAINTIFF
     THE BOEING COMPANY, et al.,         )                TO SAFRAN ELECTRICAL AND POWER
10                                       )                SYSTEMS
                       Defendants.       )
11   ____________________________________)

12
                                        I.      INTRODUCTION
13
            Before the Court is Plaintiff’s motion to compel compliance with a third-party subpoena to
14
     Safran Electrical & Power USA L.L.C. (“Safran”). Mot. to Compel Resp. to Subpoena Issued by
15

16   the Pl. to Safran, Dkt. No. 99 (“Mot.”). Having reviewed the Motion, the opposition thereto, the

17   record of the case, and the relevant legal authorities, the Court will deny Plaintiff’s Motion. The

18   reasoning for the Court’s decision follows.
19
                                         II.       BACKGROUND
20
            The Court has set forth the facts of this case in multiple previous orders. See Dkt. Nos. 42,
21
     62, 77, 81, 86. In brief, Plaintiff is a former employee of Defendant The Boeing Company
22
     (“Boeing”), who claims that Boeing discriminated and retaliated against him leading to his
23

24   termination from employment. Through numerous motions to dismiss and motions to reconsider

25   those dismissals, only Plaintiff’s claims for discrimination, harassment (hostile work
                                                     1
              Case 2:19-cv-01114-BJR Document 105 Filed 10/23/20 Page 2 of 4




     environment), and libel remain. See Dkt. Nos. 42 (Order Granting in Part and Denying in Part
 1
     Defendants’ Motion to Dismiss), 47 (Amended Complaint), 62 (Order Denying Plaintiff’s Motion
 2

 3   for Reconsideration and Denying Defendants’ Motion to Dismiss), 65 (Minute Order Denying

 4   Plaintiff’s Motion for Reconsideration of Court’s Order Denying Motion for Reconsideration).
 5          On August 26, 2020, Plaintiff issued a third-party subpoena to Safran seeking records. See
 6
     Mot. at 2; see also Mot., Ex. B, Dkt. No. 99-1 at 10. According to Plaintiff’s Amended Complaint,
 7
     he worked at Safran, which is a subcontractor of Boeing, and produced quality audits critical of
 8
     Boeing. See Am. Compl. at 11, 33–36. In the course of conducting a skills rating review of
 9

10   Plaintiff, Boeing required Plaintiff to submit the audits. Plaintiff claims that after reviewing these

11   critical reports, Boeing decided to retaliate against him.

12          Plaintiff asserts Safran has failed to respond to his subpoena and requests that the Court
13   order Safran to do so. See Mot., Dkt. No. 99. Defendants contend the subpoena is untimely and
14
     irrelevant to Plaintiff’s remaining claims.     Defs.’ Opp’n to Pl.’s Mot. to Compel Resp. to
15
     Subpoena, Dkt. No. 103 (“Resp.”).
16
                                            III.   DISCUSSION
17
        A. Timeliness
18

19          Plaintiff’s subpoena was issued on August 26, 2020, and noted for response by September

20   9, 2020, Mot., Ex. B, Dkt. No. 99-1 at 11. Discovery in this matter closed on September 2, 2020.

21   Order Setting Trial Date and Related Dates, Dkt. No. 58. Defendants point out that enforcing the
22
     subpoena would result in prejudice to them in that, since discovery is closed, they would be unable
23
     to take depositions on the substance of the documents.
24
            “A [third-party] subpoena pursuant to Federal Rule of Civil Procedure 45 . . . is not exempt
25
                                                       2
              Case 2:19-cv-01114-BJR Document 105 Filed 10/23/20 Page 3 of 4




     from discovery deadlines in scheduling orders.” InfoDeli, LLC v. Amazon Web Servs., Inc., No.
 1
     17-cv-0281, 2017 WL 1426187, at *2 (W.D. Wash. Apr. 21, 2017) (quoting Dag Enterprises, Inc.
 2

 3   v. Exxon Mobil Corp., 226 F.R.D. 95, 104 (D.D.C. 2005)). As both the subpoena’s response date

 4   and Plaintiff’s Motion are past the Court’s September 2 discovery deadline, and since granting
 5   Plaintiff’s motion would require the reopening of discovery, the Court considers Plaintiff’s Motion
 6
     to be a request to extend the discovery deadline.
 7
            Once a Court’s deadline has passed, a movant must establish good cause to amend the
 8
     Court’s scheduling order. Fed. R. Civ. P. 16 (b)(4); see also DRK Photo v. McGraw-Hill Glob.
 9

10   Educ. Holdings, LLC, 870 F.3d 978, 989 (9th Cir. 2017) (“[w]here ... a party seeks leave to amend

11   after the deadline set in the scheduling order has passed, the party’s request is judged under [FRCP]

12   16’s ‘good cause’ standard rather than the ‘liberal amendment policy’ of FRCP 15(a)”). The
13   “central inquiry” in establishing good cause is “whether the requesting party was diligent in
14
     seeking the amendment.” DRK Photo, 870 F.3d at 989. The Court may also consider the prejudice
15
     to the non-movant when determining whether good cause exists to amend a deadline. See Johnson
16
     v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
17

18          Here, Plaintiff has not demonstrated good cause. He has long known of Safron’s role in

19   his claims. Safron, and Plaintiff’s quality audits, appear in Plaintiff’s original Complaint, which

20   is dated July, 18, 2019. Compl., Dkt. No. 1 at 11, 31–34. Thus, Plaintiff has long known the
21
     relevance of the evidence he now seeks, but has failed to explain why he waited until the last
22
     minute of discovery to seek such information.
23
            Additionally, Plaintiff did not file his Motion until October 18, 2020. This is over a month
24
     past the date he noted in his subpoena for Safron’s response. This delay is significant because in
25
                                                         3
              Case 2:19-cv-01114-BJR Document 105 Filed 10/23/20 Page 4 of 4




     the interim the parties have filed their motions for summary judgment and reopening discovery at
 1
     this time would require redoing the pending motions. Based on the foregoing, the Court finds that
 2

 3   Plaintiff has not been diligent in pursuing the evidence he seeks or enforcing his subpoena.

 4          Further, the Court finds that the prejudice to Defendants weighs heavily in favor of denying
 5   the extension Plaintiff seeks. The parties are midway through briefing motions for summary
 6
     judgment. Plaintiff seeks no less than a complete reopening of discovery, as Defendants would
 7
     have to conduct follow-on discovery and depositions in response to Safran’s reply and, most likely,
 8
     have to rebrief their summary judgment motion.
 9

10      B. Relevance

11          Examining the evidence which Plaintiff seeks, the Court determines its relevance is

12   minimal. While Plaintiff argues that these materials relate to his discrimination claim, he fails to

13   establish that this is the case. Instead, the information Plaintiff seeks from Safron relates to the
14
     audits he prepared while employed there. These audits form the basis of Plaintiff’s claim that
15
     Boeing retaliated against him, a claim which this Court has already dismissed. As such, the
16
     relevance of the information sought, weighed against the prejudice to Defendants, establishes that
17
     Plaintiff has failed to show good cause to amend the Court’s discovery deadline.
18

19                                        IV.     CONCLUSION

20          For the foregoing reasons, the Court hereby DENIES Plaintiff’s motion to compel

21   compliance with a third-party subpoena.
22
            DATED this 23rd day of October, 2020.
23

24                                                        _______________________________
                                                          BARBARA J. ROTHSTEIN
25                                                        UNITED STATES DISTRICT JUDGE
                                                      4
